DETAILED ACTION
Allowable Subject Matter
Claims 1-15 and 17-25 (renumbered as claims 1-24) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-15 and 17-25 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see page 13) filed on 21 July 2021.    
In addition to Applicant’s remarks filed on 21 July 2021, Kedalagudde does not anticipate or render obvious the uniquely distinct features of “in response to the network device determining that the change in the vehicle-to-everything preference for the vehicle-to-everything application is to communicate a vehicle-to-everything message on a radio access technology that is not supported on the network device, the processor receives a vehicle-to-everything response comprising a handover command toward one or more of: a target frequency interest indicated in the remote unit interest indication: and a target radio access technology indicated in the remote unit interest indication.” as recited in claim 1 and similarly recited in claim 24, and “in response to determining that the remote unit is in a radio resource control connected state on a radio access network that does not support vehicle-to-everything communications, performs at least one of: causing the remote unit to reselect a second network device within coverage range that supports vehicle-to-everything communications; and considering the remote unit to be in an out-of-coverage state and causing the remote unit to perform the vehicle-to-everything communication on a vehicle-to-everything sidelink using pre-configured resources.” as recited in claim 22, over any of the prior art of record, alone or in combination.  Claims 2-15 and 17-21 depend on claim 1, claim 23 depends on claim 22, and claim 25 depends on claim 24, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Thursday, from 9 AM to 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645